DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a1 as anticipated by CN102383826A to XIAO as evidenced by US 20010032846 A1 to Joshi or, in the alternative, under 35 U.S.C. 103 as obvious over CN102383826A to XIAO in view of US 20010032846 A1 to Joshi.
XIAO discloses
1. (Currently Amended) A method for installing a seal in a wellbore (Abstract), the method comprising: 
applying an external force directly to an elastomeric shell 5 of a seal assembly to elastically deform the seal assembly; (page 3, para 7, “compressed air”)
rupturing a wall 4 between an elastomeric compound and an elastic hardener within the elastomeric shell 5 with the external force applied to the seal assembly; 
reacting the elastomeric hardener with the elastomeric compound within the elastomeric shell of the seal assembly in response to rupturing the wall; and 
retaining the seal assembly in the elastically deformed shape until the elastomeric compound has cured.(page 3 para 7 and 9)
(Note, Xiao is interpreted as disclosing a  hole sealer with a two part reactionary compound  that is contained in two separate bags/shells that is first made on a mandrel and then inserted into a wellbore, pressure applied to the inner bag to rupture the inner bag, mixing a two part polyurethane , reacting the mixture and forming a seal. However due to language/ terminology differences Xiao does not use the terms compound and hardener. Joshi used as evidence that to part polyurethane mixtures are well known to be a resin and a hardener, and the prior art reference XIAO is interpreted as disclosing this, otherwise the system would not work as described. Furthermore, the polyurethane is interpreted as meeting the limitation of “ elastomer compound” as per applicant’s specification [0094].)
If one were to disagree that Xiao discloses  an elastomeric compound and an elastic hardener 
Joshi teaches  an elastomeric compound and an elastic hardener  as a two part mixture for polyurethane [0045].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Xiao to use a two part mixture, with one  containing a resin and the other a hardener, in view of Joshi,  as this is well known and amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 2. Xiao discloses  the method of claim 1, except explicitly wherein elastically deforming comprises urging the seal assembly into contact with a seal surface to form a seal therebetween.
However since the purpose of the assembly is to “seal the hole” (Page 3, para 8), the seal assembly must come in contact with the borehole and thus a seal surface, therefore It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Xiao to perform the step of elastically deforming comprises urging the seal assembly into contact with a seal surface to form a seal therebetween, in view of Xiao, so as to make the seal and achieve complete sealing (Page 3, para 8),
Regarding claim 3. Xiao discloses   maintaining the seal between the seal assembly and the seal surface (Page 3, para 8), However fails to disclose explicitly removing the external force.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Xiao to have removed the external force after setting the seal, as is evidenced by  the closure of the control valve (Page 6, paragraph “Three”, claim 8 ) and allowing the reaction to take place as maintaining compressed air on the system would not be needed.
Regarding claim 7. Xiao discloses A seal assembly for a downhole tool comprising: an elastomeric shell 5 within which is defined a first chamber and a second chamber with a wall 4 disposed between the two chambers; an elastomeric compound deployed in one chamber and an elastomeric hardener stored in the other chamber, wherein the second chamber is a crushable container disposed within the first chamber. (page 3 para 7 and 9)
(Note, Xiao is interpreted as disclosing a  hole sealer with a two part reactionary compound  that is contained in two separate bags/shells that is first made on a mandrel and then inserted into a wellbore, pressure applied to the inner bag to rupture/crush the inner bag, mixing a two part polyurethane , reacting the mixture and forming a seal. However due to language/ terminology differences Xiao does not use the terms compound and hardener. Joshi used as evidence that to part polyurethane mixtures are well known to be a resin and a hardener, and the prior art reference XIAO is interpreted as disclosing this, otherwise the system would not work as described. Furthermore, the polyurethane is interpreted as meeting the limitation of “ elastomer compound” as per applicant’s specification [0094].)
If one were to disagree that Xiao discloses  an elastomeric compound and an elastic hardener 
Joshi teaches  an elastomeric compound and an elastic hardener  as a two part mixture for polyurethane [0045].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Xiao to use a two part mixture, with one  containing a resin and the other a hardener, in view of Joshi,  as this is well known and amount to no more than combining prior art elements according to known methods to yield predictable results.
Claim(s) 10, 13, 14, 16 and 20 is/are rejected under 35 U.S.C. 102(a1 as anticipated by CN102383826A to XIAO as evidenced by US 20010032846 A1 to Joshi, and US 20060006648 A1 to Grimmett or, in the alternative, under 35 U.S.C. 103 as obvious over XIAO in view of  Joshi, and Grimmett
XIAO discloses
Regarding claim 10. Xiao discloses A downhole tool comprising: a cylindrical surface 6 defined about an axis and having a first shoulder (at 7) defined along the cylindrical surface, and an elastomeric shell 5 within which is defined a first chamber and a second chamber  with a crushable wall 4 disposed between the two chambers (see figures), an elastomeric compound deployed in one chamber and a elastomeric hardener stored in the other chamber (compounds A/B), wherein the elastomeric shell 5 is disposed about the cylindrical surface so that the axis of the elastomeric shell is parallel to the axis of the cylindrical surface.(see figures)
(Note, Xiao is interpreted as disclosing a  hole sealer with a two part reactionary compound  that is contained in two separate bags/shells that is first made on a mandrel and then inserted into a wellbore, pressure applied to the inner bag to rupture/crush the inner bag, mixing a two part polyurethane , reacting the mixture and forming a seal. However due to language/ terminology differences Xiao does not use the terms compound and hardener. Joshi used as evidence that to part polyurethane mixtures are well known to be a resin and a hardener, and the prior art reference XIAO is interpreted as disclosing this, otherwise the system would not work as described. Furthermore, the polyurethane is interpreted as meeting the limitation of “ elastomer compound” as per applicant’s specification [0094]. Grimmett is used as evidence that a threaded pipe as is ubiquitous in the oil and gas field has shoulders on the threaded end- see figure 1a, 27 ).
If one were to disagree that Xiao discloses  an elastomeric compound and an elastic hardener 
Joshi teaches  an elastomeric compound and an elastic hardener  as a two part mixture for polyurethane [0045].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Xiao to use a two part mixture, with one  containing a resin and the other a hardener, in view of Joshi,  as this is well known and amount to no more than combining prior art elements according to known methods to yield predictable results.
If one were to disagree that Xiao’s cylindrical surface has a first shoulder
Grimmett teaches a downhole tubular with a shoulder 27 at the edge of the threading.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Xiao to use a tubular in the style of Grimmett, with a shoulder, in view of Grimmett,  as this is well known and amount to no more than simple substitution of one known element for another to obtain predictable results.
Regarding claim 13. Xiao discloses  wherein the cylindrical surface comprises an elongated mandrel 6 extending between a first end and a second end with a through bore defined between the two ends.(Figures 1-3)
Regarding claim 14. Xiao discloses  14. (Original) The downhole tool of claim 10, further comprising at least two spaced elastomeric shells 4,5, each shell within which is defined a first chamber and a second chamber with a crushable wall (the inner bag wall is interpreted as crushable) disposed between the two chambers: an elastomeric compound deployed in one chamber and a elastomeric hardener stored in the other chamber, wherein the elastomeric shell is disposed about the cylindrical surface so that the axis of the elastomeric shell is parallel to the axis of the cylindrical surface.(Figures 1-3, Abstract)
Regarding claim 16. Xiao discloses wherein the downhole tool is a packer assembly.(Abstract, a hole sealer is interpreted as a packer)
Regarding claim 20. Xiao discloses wherein the elastomeric compound is selected from the group consisting of dicyclopentadiene (DCPD), low temperature polyurethane (Abstract) and low viscosity epoxies.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a1 as anticipated by  XIAO,  Joshi, and Grimmett, as applied above, further in view of US 20080287574 A1 to Loth.
Regarding claim 17. Xiao discloses  the claimed invention except  comprising particulates mixed with the elastomeric compound, the particulates selected from the group consisting of glass, carbon black/graphite and graphite.
Loth teaches a two component polyurethane with a filler of glass particles.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Xiao to add glass particles to the compounds as a filler, in view of Loth, for economic reasons [0005].

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a1 as anticipated by  XIAO,  Joshi, and Grimmett, as applied above, further in view of US 20080053652 A1 to Corre.
Regarding claim 17. Xiao discloses  the claimed invention except wherein the elastomeric shell is formed of a material selected from the croup consisting of hydrogenated nitrile butadiene rubber (HNBR), tetrafluoroethylene-propylene (TFE/P), perfluoroelastomer (FFKM) and polytetrafluoroethylene (PTFE).
Corre teaches an inflatable packer/bladder made of (HNBR) [0025]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Xiao to use for his rubber bag (At least claim 5, page 6, paragraph 2) , hydrogenated nitrile butadiene rubber (HNBR) in view of Corre, as HNBR is a well-known material for inflatable bladders in downhole applications.[0025]

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a1 as anticipated by  XIAO,  Joshi, and Grimmett, as applied above, further in view of US 20070155630 A1 to Hoch.
Regarding claim 19. Xiao discloses  the claimed invention except wherein the elastomeric compound is a first epoxy resin and the elastomeric hardener is a second epoxy resin different than the first epoxy resin.
Hoch teaches two part curable compositions for downhole applications and notes that any number of types of curable chemistries can be used , including epoxies and polyurethane resins. [0032]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Modified XIAO to wherein the elastomeric compound is a first epoxy resin and the elastomeric hardener is a second epoxy resin different than the first epoxy resin., since the Examiner notes the equivalence of epoxy resins and polyurethane resins for their use in the wellbore arts and the selection of any of these known equivalents to the polyurethane of Xiao would be within the level of ordinary skill in the art





Allowable Subject Matter
Claims 4-6,9,11,12,15 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674